Title: From George Washington to Brigadier General Charles Scott, 7 October 1778
From: Washington, George
To: Scott, Charles


          
            Dear Sir.
            Head Quarters Fish kill 7th Otbr 1778
          
          I have received your two letters of yesterdays date, one of them last night, inclosing the accounts of the deserters, the other this morning.
          
          
          
          In your next I would wish you to be as particular as your information will admit of respecting the number of flat bottom boats—the number of transports, and vessels of force in the river, as well as their exact situation. We should know all these things without any doubt or uncertainty because we may do it without exposing the observers to any great danger. I am Sir &c.
          
            G. W——n
          
        